IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REAPPOINTMENT TO THE             : NO. 684
                                        :
CONTINUING LEGAL EDUCATION              : SUPREME COURT RULES DOCKET
                                        :
BOARD                                   :


                                   ORDER


PER CURIAM:



            AND NOW, this 1st day of December, 2015, Anthony Charles Aliano,

Esquire, Dauphin County, is hereby reappointed as a member of the Continuing Legal

Education Board for a term of three years commencing December 31, 2015.